Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobovsky et al, U.S. Patent No. 6,753,082 in view of Dugan, U.S. Patent Application Publication No. 2009/0130160 and Matsui, U.S. Patent No. 3,700,544.
Lobovsky discloses drawn multi-lobed fibers.  The lobes have central axes, wherein the fibers are either positioned unsymmetrically to each of the central axes or the sectional area of the fiber has not rotational axis.  See figures, especially,  3 and 7.   The fibers can have six lobes, (or fingers).  See figures, especially 3 and 7.  The lobes have different lengths.  See figures, especially 3 and 7.  The fibers can be made from thermoplastic polymers such as polyamides, polyester, polyolefins, polacrylics.  See col. 6, lines 9-19.  The fibers can be formed into nonwovens, and are useful in forming filters.  See example 7, line 66-67 and claim 24.  The fibers can have a denier of 5-50, which is equivalent to 5.55-55.55 dtex, which encompasses the claimed range.  See col. 5, lines 28-32.  
Lobovsky does not clearly teach the claimed dimensions, however, since Lobovsky teaches the fiber as a whole has a dtex within the claimed range and teaches asymmetrical lobes, it would have been obvious to have selected the particular size and shape of the fiber and lobes, depending on the intended use of the final product.
With regard to claims 11-12, Lobovsky does not clearly teach the particularly claimed method of making.  However, claims 11-12 are drawn to a product, not a process.  Therefore, the burden is shifted to Applicant to show that any process differences results in an unobvious difference between the claimed invention and the prior art product.
Lobovsky differs from the claimed invention because while Lobovsky teaches employing polyester to form the fibers, it does not disclose that the fibers have a core of a polyester polymer and lobes or fingers of a copolyester.
However, Dugan teaches at paragraph 0078 that multi lobed asymmetrical fibers can be formed as bicomponent fibers having a sheath/core structure, which would necessarily meet the limitations of the core comprising a first polymer and the lobes or fingers comprising a second polymer.  Dugan teaches that the two polymers can be different polymers or the same polymers.  However, while Dugan teaches employing polyesters generally, it does not disclose employing a polyester core and a co-polyester sheath.
However, Matsui teaches that bicomponent fibers having complex structures can be formed as bicomponent fibers wherein the core comprises a polyester and the sheath comprises a co-polyester.  See col. 3, lines 45-55.
Therefore, it would have been obvious to have formed the fibers of Lobovsky so that they had a sheath/core structure in order to impart additional properties to the fibers by having one polymer composition for the core and another polymer composition for the sheath.  It further would have been obvious to have employed polyester as the core and co-polyester as the sheath as taught by Matsui in order to provide fibers which have improved flexural rigidity and dyeability.  
Claim(s) 1-9, 11-12, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable Dugan, U.S. Patent Application Publication No. 2009/0130160 in view of Matsui, U.S. Patent No 3,700,544.  
Dugan discloses a fiber comprising a plurality of grooves which can be symmetrical or asymmetrical. The fiber further comprises a plurality of lobes, such as 6 lobes.  See figure 3.  The lobes can also be non-symmetrical around a center axis and/or the fiber cannot have a rotation axis.  See figure 3.  Suitable polymers include nylon, (polyamide), polyolefins such as polyethylene and polypropylene and polyesters such as PET, as well as combinations thereof.  See paragraph 0058.   Dugan teaches that such fibers can be formed by an extrusion process using a spinneret with a plurality of openings wherein the openings or holes are arranged in one or more rows and configured so that the extrudant has the desired shape.  See paragraph 0082. 
With regard to claims 11-12, Dugan does not clearly teach the particularly claimed method of making.  However, claims 11-12 are drawn to a product, not a process.  Therefore, the burden is shifted to Applicant to show that any process differences results in an unobvious difference between the claimed invention and the prior art product.
 Dugan teaches at paragraph 0078 that multi lobed asymmetrical fibers can be formed as bicomponent fibers having a sheath/core structure, which would necessarily meet the limitations of the core comprising a first polymer and the lobes or fingers comprising a second polymer.  Dugan teaches that the two polymers can be different polymers or the same polymers.  
With regard to claim 20, Dugan discloses a lobed fiber and a spinneret for making such a fiber as set forth above.  Dugan does not clearly teach the slots of the spinneret resemble ovals.  However, Dugan teaches that such fibers can be formed by an extrusion process using a spinneret with a plurality of openings wherein the openings or holes are arranged in one or more rows and configured so that the extrudant has the desired shape.  See paragraph 0082. 
Therefore, it would have been obvious to have selected the particular spinneret configuration which produced fibers having the desired cross-sectional shape.  


However, while Dugan teaches employing polyesters generally, it does not disclose employing a polyester core and a co-polyester sheath.
However, Matsui teaches that bicomponent fibers having complex structures can be formed as bicomponent fibers wherein the core comprises a polyester and the sheath comprises a co-polyester.  See col. 3, lines 45-55.
Therefore, it would have been obvious to have employed polyester as the core and co-polyester as the sheath as taught by Matsui in order to provide fibers which have improved flexural rigidity and dyeability.  

Claim  14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobovsky, U.S. Patent No. 6,753,083 in view of Dugan and Matsui and further in view of Goffing et al, U.S. Patent Application Publication No. 2008/02133351.
Lobovsky in view of Dugan and Matsui discloses fibers as set forth above. 
Lobovsky does not clearly teach using the fibers in nonwoven tufted fabrics.
However, Goffing teaches employing multilobed fibers in forming tufted nonwoven fabrics because such fibers more strongly hold the tufts  See abstract.  Therefore, it would have been obvious to one of ordinary skill to have employed a lobed fiber as taught by Lobovsky to form a tufted nonwoven, in view of the teaching of Goffing that such fibers more strongly hold the tufts.  
Applicant’s response filed 8 /11/22 has been carefully considered and is sufficient to overcome the previously set forth rejections.  New rejections in view of the amendments are set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789